                                                                      JS-6


                      UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA
                            WESTERN DIVISION



GEORGE GARCIA,                            Case No. CV 17-04398-DFM

         Plaintiff,                       JUDGMENT

                       v.

NANCY A. BERRYHILL, Deputy
Commissioner for Operations,
performing duties and functions not
reserved to the Commissioner of
Social Security,

         Defendant.



      In accordance with the Memorandum Opinion and Order filed herewith,
      IT IS HEREBY ADJUDGED that the decision of the Commissioner of
Social Security is reversed and this matter is remanded for further
administrative proceedings pursuant to sentence four of 42 U.S.C. § 405(g).



Date: December 10, 2018                     ___________________________
                                            DOUGLAS F. McCORMICK
                                            United States Magistrate Judge
